Citation Nr: 0323986	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  98-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine, thoracic spine, and carpo-metacarpal joint, 
bilaterally.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty in July 1967, and from 
April 1969 to April 1976.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 1999 and November 2000 
decisions, the Board remanded this case to the RO for further 
development.  In addition, the November 2000 Board decision 
granted a higher rating of 20 percent for the veteran's 
service-connected arthritis of the lumbar spine due to low 
back injury.  This action was implemented in a December 2000 
rating decision.  

In a November 2002 rating decision, service connection for 
arthritis of multiple joints to include both hips, the right 
ankle, and both wrists was granted and a 10 percent 
evaluation was assigned effective June 30, 1997.  In a 
February 2003 rating decision, the 10 percent evaluation was 
confirmed and continued.  The veteran has not initiated an 
appeal as to that decision.  

The issue of a total disability rating based on 
unemployability due to service-connected disabilities (TDIU) 
has been raised.  This matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

Arthritis of the cervical spine, thoracic spine, and carpo-
metacarpal joint, bilaterally, cannot be dissociated from the 
service-connected generalized multiple joint arthritis.  




CONCLUSION OF LAW

Service connection for arthritis of the cervical spine, 
thoracic spine, and carpo-metacarpal joint, bilaterally, is 
proximately due to service-connected generalized multiple 
joint arthritis.  38 C.F.R. §§ 3.303(b), 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The veteran was 
previously notified by the Board of VCAA.  Nevertheless, 
since his claim is being granted, any deficiencies with 
regard to VCAA are harmless.  

In the Board's prior remand decisions, the Board provided the 
RO with an opportunity to correct errors, however, such 
errors were thereafter compounded.  

In February 1998, the RO classified the service-connected 
lumbar spine disorder as "lower back injury" and rated it 
under Diagnostic Code 5003-5292.  In essence, the RO mixed a 
disease process with an injury; the disease process being 
arthritis under Diagnostic Code 5003 and the injury being low 
back injury.  

Subsequently, in November 2002, the RO classified the 
condition as "arthritis of the lumbar spine due to low back 
injury" and rated it under Diagnostic Code 5010.  However, 
Diagnostic Code 5003 was again used for multiple joint 
arthritis and granted service connection.  Service connection 
for "degenerative disease of the cervical spine, thoracic 
spine, and carpo-metacarpal joint, bilaterally, was denied.  

The RO has granted service connection for multiple joint 
arthritis.  The decision to change the Diagnostic Code from 
5003 to 5010 for the lumbar spine is irrelevant since 
Diagnostic Code 5003 was then used elsewhere.  The pertinent 
VA regulation provides that with chronic disease, subsequent 
manifestations of the same disease at any later date, however 
remote, are service-connected unless clearly attributable to 
an intercurrent cause.  38 C.F.R. § 3.303(b).  In this case, 
the VA examiner did not establish a clear intercurrent cause 
and the RO has not provided an intercurrent cause.  

Thus, service connection has been granted for a generalized 
arthritic process under Diagnostic Code 5003 and there is no 
basis to dissociate the arthritis of the cervical spine, 
thoracic spine, and carpo-metacarpal joint, bilaterally.  
Arthritis in those joints is proximately due to the 
generalized multiple joint arthritis.  


ORDER

Service connection for arthritis of the cervical spine, 
thoracic spine, and carpo-metacarpal joint, bilaterally, is 
granted.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

